Opinion issued June 24, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00063-CV
                           ———————————
                        KAMRAN NEZAMI, Appellant
                                        v.
   WELLS FARGO ADVISORS, LLC F/K/A WACHOVIA SECURITIES,
                      LLC, Appellee



                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-62473


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

Further, although appellants failed to include a certificate of conference in their
motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown




                                           2